Citation Nr: 1125551	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected bronchitis, sinobronchial condition with asthma.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1974 to August 1977, and November 1981 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated diagnoses of adjustment disorder with depressed mood, major depressive disorder, and insomnia, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, including depression.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Veteran's claim of service connection has been recharacterized to include any acquired psychiatric disability, including depression.  Clemons, 23 Vet. App. at 5.  Because this aspect of the Veteran's claim has not been specifically developed, remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's June 1981 enlistment examination, for his second period of service, does not show a psychiatric disorder.  Service treatment records, however, reveal that in 1999 the Veteran indicated that his work involved high stress.  In September 1999, the Veteran indicated that he had been feeling down in the past few months.  In May 2000 the examiner listed stress as one of the risk factors.  Also in May 2000, the Veteran reported that he had been bothered by feeling down, helpless, panicky or anxious in the past few months.  

Current VA treatment records reflect various diagnoses and/or treatment for mental health disorders.  A treatment record from January 2006 showed that the Veteran complained of anxiety and depression.  A March 2006 note showed the Veteran, who presented for depression in June 2005, was assessed as having a Global Assessment of Functioning score of 60.  The Veteran was at that time going through a divorce, and was diagnosed as having major depressive disorder, single, moderate.  In March 2006, the Veteran was assessed as having insomnia and prescribed Zolpidem Tartrate.  By May 2006 the Veteran's listed problems included adjustment disorder with depressed mood; involutional melancholia that was moderate; a major depressive disorder, single episode of moderate degree; and depression.  The Veteran was variously prescribed Venlafaxine and Effexor to treat his depression.  

In February 2010, the Veteran wrote that while he was deployed at an Air Transportable Hospital in Panama to provide medical assistance to refugees, there was a December 1994 refugee riot, and he was involved in an effort to treat 176 persons for various wounds resulting from that riot.  The Veteran wrote that since that time, he had had difficulty attending events with large gatherings of people, such as sporting or church events.  

Following a review of the evidence of record, the Board finds that the medical evidence is insufficient to render a decision in this case.  The Veteran reported psychological problems while in service, including feeling down, helpless, anxious or panicky, and the Veteran currently has recurrent symptomatology for a psychiatric disability.  There is evidence of continuity of psychiatric symptomatology since service, as the claimant is competent to identify and explain the symptoms that he observes and experiences, including his difficulty in large gatherings of people.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidentiary burden has been met to warrant a VA medical examination and/or opinion, and the claim must be remanded for a VA examination to determine whether any current psychiatric disability is related to his service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in September 2006 the RO received a request for VA records, specifically regarding the Veteran's asthma and mental status, from the Department of Assistive and Rehabilitative Services, Disability Determination Services.  As such, VA is on notice that the Veteran sought Social Security Disability benefits, and there is a reasonable possibility that Social Security records of the claimed disabilities could help to substantiate the Veteran's claims.  The Board finds that these records should be associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's disability records from Social Security should be obtained, and associated with the claims folder.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

2.  Following receipt of all outstanding disability records, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of depression or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


